Citation Nr: 0201154	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.

2. Entitlement to service connection for otitis externa.

3. Entitlement to service connection for defective vision.

4. Entitlement to service connection for a disorder 
manifested by trouble sleeping.

5. Entitlement to service connection for pes planus.

6. Entitlement to service connection for a disorder 
manifested by a high pulse rate.

7. Entitlement to a higher rating for asthma with bronchitis 
and allergic rhinitis, initially assigned a 30 percent 
evaluation, effective from January 1994.

8. Entitlement to a higher rating for myofascial pain 
syndrome of the right shoulder, initially assigned a 
10 percent evaluation, effective from January 1994.

9. Entitlement to a higher rating for myofascial pain 
syndrome of the left shoulder, initially assigned a 
10 percent evaluation, effective from January 1994.

10. Entitlement to a higher rating 
for a right knee condition, initially assigned a 
10 percent evaluation, effective from January 1994.

11. Entitlement to a higher rating 
for a left knee condition, initially assigned a 10 percent 
evaluation, effective from January 1994.

12. Entitlement to a higher rating 
for lumbosacral strain, initially assigned a 10 percent 
evaluation, effective from January 1994.

13. Entitlement to a higher rating 
for residuals of fracture of the right thumb, initially 
assigned a zero percent evaluation, effective from January 
1994.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from November 1986 to January 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that granted service 
connection for bronchitis, right knee pain, left knee pain, 
low back pain, right shoulder pain, and left shoulder pain, 
and assigned 10 percent ratings for those conditions, 
effective from January 1994; and granted service connection 
for residuals of fracture of the right thumb and residuals of 
left tibia stress fracture, and assigned zero percent ratings 
for those conditions, effective from January 1994.  In a 
December 1999 decision, the Board denied higher ratings for 
the bronchitis, residuals of fracture of the right thumb, and 
residuals of fracture of the left tibia.  In December 1999, 
the Board also remanded the other issues to the RO for 
further development.

The veteran then appealed the December 1999 Board decision 
that denied higher ratings for bronchitis, residuals of 
fracture of the right thumb, and residuals of fracture of the 
left tibia to the United States Court of Appeals for Veterans 
Claims (the Court).  He also appointed Lisa A. Lee, attorney, 
to represent him before the Court and VA.  In a January 2001 
order, the Court granted a December 2000 joint motion from 
the parties to vacate that Board decision and to remand the 
case for readjudication and consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 
2001).

In a January 2001 letter, the Board asked the veteran's 
attorney whether she wanted to submit additional argument and 
evidence.  Correspondence dated in February 2001 was received 
from her.

In June 2001, the veteran completed his appeal with respect 
to the denial of service connection for pseudofolliculitis 
barbae, otitis externa, myopia (claimed as eye trouble), a 
disorder manifested by trouble sleeping, pes planus, a 
disorder manifested by a high pulse rate, and asthma in the 
February 1995 RO rating decision.  He also requested revision 
or reversal of the denial of service connection for 
pseudofolliculitis barbae in that decision based on clear and 
unmistakable error (CUE).  
RO rating decisions in 2001 granted service connection for 
asthma and reclassified the service connected respiratory 
condition as asthma with bronchitis and allergic rhinitis, 
and increased the evaluation for this disorder from 10 to 
30 percent, effective from January 1994.  The issue of 
whether the February 1995 RO rating decision, denying service 
connection for pseudofolliculitis barbae, may be revised or 
reversed based on CUE will not be considered because the 
denial of service connection in this Board decision affirms 
the correctness of that RO rating decision.  Smith v. Brown, 
35 F. 3d 1516 (Fed. Cir. 1994).  In the written argument 
dated in November 2001, the representative notified the RO 
that the veteran no longer disagreed with the evaluation 
assigned for the residuals of the left tibia stress fracture.  
Hence, the Board has classified the issues as shown on the 
first 2 pages of this decision.  A motion to advance this 
case on the Board's docket was granted under the authority of 
38 U.S.C.A. § 7102(a) (West Supp. 2001) and 38 C.F.R. 
§ 20.900(c) (2001).

FINDINGS OF FACT

1.  Pseudofolliculitis barbae in service was acute and 
transitory, resolved with treatment, and is no longer 
demonstrated.

2.  Bilateral otitis externa had its onset in service.

3.  Refractive error of the eyes manifested by worsening 
distant vision in service is not a disability for VA 
compensation; rapid progression of this condition in service 
manifested by additional conditions such as destructive 
changes of the eyes is not demonstrated.

4.  A chronic disorder manifested by trouble sleeping was not 
present in service or demonstrated after service.

5.  Bilateral pes planus existed prior to service as noted on 
the report of his medical examination for entry into service 
and this condition did not increase in severity during 
service.

6.  A chronic disorder manifested by a high pulse rate was 
not present in service or demonstrated after service.

7.  The allergic rhinitis is manifested primarily by a 
history of watery eyes and nasal congestion; polyps, atrophy 
of the intranasal structure, greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side is not found.

8.  The veteran's asthma with bronchitis is manifested 
primarily by a history of persistent coughs, considerable 
expectoration, occasional hemoptysis, and occasional asthma 
attacks that produce no more than moderate impairment due to 
asthma and no more than moderately severe impairment due to 
bronchitis; frequent asthma attacks or ventilatory impairment 
demonstrated on pulmonary function tests that produce severe 
respiratory impairment are not found.

9.  The right shoulder condition is manifested primarily by 
painful motion with limitation of motion of the arm to midway 
between the side of the body and shoulder level; limitation 
of motion of the arm to 25 degrees from the side of the body 
is not found.

10.  The left shoulder condition is manifested primarily by 
painful motion with limitation of motion of the arm to midway 
between the side of the body and shoulder level; limitation 
of motion of the arm to 25 degrees from the side of the body 
is not found.

11.  The right knee condition is manifested by painful motion 
with limitation of flexion to 60 degrees; instability, 
limitation of flexion to less than 60 degrees or limitation 
of extension to 10 degrees or more is not found.

12.  The left knee condition is manifested by painful motion 
with limitation of flexion to 60 degrees; instability, 
limitation of flexion to less than 60 degrees or limitation 
of extension to 10 degrees or more is not found.

13.  The low back condition is manifested primarily by 
radiographic findings of arthritis and bulging discs, painful 
motion, and slight limitation of motion; limitation of 
motion, muscle spasms or other symptoms that produce more 
than slight functional impairment of the low back are not 
found.

14.  The residuals of fracture of the right thumb are 
manifested primarily by radiographic findings of arthritis 
and tenderness; slight restriction of motion equivalent to 
favorable ankylosis or unfavorable ankylosis is not found.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

2.  Bilateral otitis externa was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  Defective vision of the eyes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

4.  A chronic disorder manifested by trouble sleeping was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

5.  Bilateral pes planus preexisted service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).

6.  A chronic disorder manifested by a high pulse rate was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

7.  The criteria for a rating higher than 30 percent for 
asthma with bronchitis at any time from January 1994 are not 
met; the criteria for the assignment of a separate 
zero percent rating for allergic rhinitis, effective from 
January 1994, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.97, Code 6501, effective prior to 
October 7, 1996, and Code 6522, effective as of October 7, 
1966; Codes 6600 and 6602, effective prior to and as of 
October 7, 1996 (2001).

8.  The criteria for an increased evaluation of 30 percent 
for myofascial pain syndrome of the right shoulder, effective 
from January 1994, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 
5003, 5021, 5201 (2001).

9.  The criteria for an increased evaluation of 20 percent 
for myofascial pain syndrome of the left shoulder, effective 
from January 1994, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 
5003, 5021, 5201 (2001).

10.  The criteria for a rating higher than 10 percent for 
right knee impairment at any time from January 1994 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(2001).

11.  The criteria for a rating higher than 10 percent for 
left knee impairment at any time from January 1994 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.56, 4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(2001).

12.  The criteria for a rating higher than 10 percent for 
lumbosacral strain at any time from January 1994 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5295 (2001).

13.  The criteria for a rating higher than zero percent for 
residuals of fracture of the right thumb at any time from 
January 1994 are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Code 5224 and note, notes 
(1), (2), (3), and (4) following preceding diagnostic code 
5216, and note (a) following diagnostic code 5219 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims considered in this decision.

The veteran has been provided with a VA medical examinations 
to determine the nature and extent of the disabilities being 
considered in this decision.  He and his representative has 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claims.  In correspondence dated in 
February 2001, the veteran requested consideration of his 
claims based on the evidence of record, and a report of 
telephone contact in March 2001 between the veteran and a VA 
representative indicates that the veteran has no additional 
evidence to submit.  The veteran's representative has also 
been given the opportunity to submit written argument.  Under 
the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
the claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The evidence includes service medical records, and VA and 
private medical records of the veteran's treatment and 
evaluations in the 1990's, 2000, and 2001.  The more salient 
medical reports will be discussed in the appropriate sections 
of this decision.


I.  Service Connection

The veteran had active service from August 1981 to August 
1985 and from November 1986 to January 1994.  Service 
documents do not show that he was awarded medals denoting 
combat participation.  Nor does the other evidence show that 
he engaged in combat with the enemy in service.  Hence, he is 
not a combat veteran and the special statutory and regulatory 
provisions applicable to combat veterans are not for 
application.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).


A.  Pseudofolliculitis Barbae

Service medical records show that the veteran was treated for 
pseudofolliculitis barbae in June 1985.  He had bumps to the 
cheeks and neck.  He was advised not to shave.  Those records 
also reveal that he had temporary (minor) problems with 
pseudofolliculitis barbae in 1987, 1988, 1989, 1990, and 
1992.  The report of his medical examination for separation 
from service in October 1993 notes the presence of 
pseudofolliculitis barbae.

The veteran underwent a VA medical examination in March 1996.  
He had no complaints of skin problems, and the skin was 
normal.  He was examined again in July 1996 and the skin was 
normal.  The examiner noted that he wore a beard, and that he 
had had pseudofolliculitis barbae in the past.  The later 
post-service medical records do not reveal the presence of 
pseudofolliculitis barbae.

After consideration of all the evidence, the Board finds that 
it does not show that the veteran currently has 
pseudofolliculitis barbae.  The evidence as a whole indicates 
that his pseudofolliculitis barbae in service was acute and 
transitory, and resolved with treatment.  In the absence of 
clinical findings that currently demonstrate the presence of 
chronic pseudofolliculitis barbae, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pseudofolliculitis barbae.  38 C.F.R. 
§ 3.303(b).  Hence, the claim is denied.


B.  Otitis Externa

Service medical records show that the veteran was seen in 
July 1983 for ear problems.  The assessment was externa 
otitis.  A report of his treatment in September 1992 reveals 
that he complained of having hearing problems and he was 
found to have high frequency hearing loss.  At the time of 
his medical examination in October 1993 for separation from 
service, he complained of ear problems called swimmer's ear.  
His inner ear was swollen.  It was noted that his ears were 
not checked because the equipment was broken.  Audiometric 
testing at the October 1993 examination did not indicate the 
presence of hearing loss.

At the March 1996 VA medical examination, the veteran did not 
complain of ear problems.  No abnormalities of the ears were 
found.

A VA report of the veteran's outpatient treatment in June 
1995 shows that he complained of pain of the left ear when 
touching it and when he ate.  The assessment was otitis 
externa and he was treated with drops in the left ear.

The veteran underwent a VA medical examination in July 1996.  
The report of that examination shows no complaints or 
findings of an ear condition.

The veteran underwent a VA ENT (ears, nose, throat) 
consultation in June 2000.  He gave a history of recurring 
otitis externa.  The assessment was recurrent otitis externa.

The evidence shows that the veteran was treated for otitis 
externa in service and after service.  The report of VA ENT 
consultation in June 2000 indicates a history of recurring 
otitis externa.  After consideration of all the evidence, the 
Board finds that it demonstrates the presence of otitis 
externa in service and continuous problems with this 
condition after service.  The evidence supports granting 
service connection for bilateral otitis externa, and the 
claim is granted.


C.  Defective Vision

Service medical records show that the veteran was found to 
have a refractive error of the eyes in June 1983, and that he 
was prescribed eyeglasses.  The diagnoses were ocular health 
within normal limits with large cup to disc ratio, stable 
compound myopic astigmatism, and binocular vision within 
normal limits.  The report of his medical examination for 
enlistment into service in September 1986 shows distant 
vision of 20/70 in both eyes corrected to 20/20, bilaterally.  
The veteran reported no problems with his eyes at the time of 
his medical examination for separation from service in 
October 1993, and an eye disability was not found.  His 
corrected distant vision was 20/20, bilaterally.

The reports of the veteran's VA medical examinations in March 
1996 and July 1996 show no complaints of eye problems.  Nor 
were abnormalities of the eyes found.  Nor do the other post-
service medical records indicate the presence of an eye 
condition related to an incident of service.

The evidence as a whole reveals that the veteran was seen for 
a refractive error of the eyes manifested by impaired distant 
vision in service and prescribed eyeglasses.  A refractive 
error of the eyes is not considered a disability for VA 
compensation.  38 C.F.R. § 3.303(c).  Nor do the service 
medical records show rapid progression of his distant vision 
impairment accompanied by additional eye problems such as 
destructive changes of the eyes.  After consideration of all 
the evidence, the Board finds that the preponderance of it is 
against the claim for service connection for defective 
vision, and the claim is denied.



D.  Disorder Manifested by Trouble Sleeping

Service medical records reveal that the veteran reported 
frequent trouble sleeping at the time of his medical 
examination for separation from service in October 1993.  It 
was noted that his trouble sleeping was mainly associated 
with coughing.  The service medical records do not show the 
presence of a disorder manifested by trouble sleeping.

The VA reports of the veteran's medical examinations in March 
1996 and July 1996 show no complaints of trouble with sleep.  
Nor was a disorder manifested by trouble sleeping found at 
those examinations.

A VA report of the veteran's treatment in April 2000 shows 
that he was recommended for an evaluation for sleep apnea.  A 
VA report of the veteran's evaluation in May 2000 reveals 
that he slept 6 to 8 hours per night with medications.  Sleep 
apnea was not found.  

The evidence as a whole does not show the presence of a 
chronic disorder manifested by trouble sleeping.  In order to 
establish service connection for such a disorder, the 
evidence must show sufficient clinical findings to identify a 
chronic disorder manifested by lack of sleep.  38 C.F.R. 
§ 3.303(b).  In this case, there is no such evidence.  The 
preponderance of the evidence is against the claim for 
service connection for a disorder manifested by trouble 
sleeping, and the claim is denied.


E.  Pes Planus

Service medical records show that pes planus was found at the 
time of the veteran's medical examination for enlistment into 
service in February 1981.  This condition was also noted on 
the report of his enlistment examination of September 1986.  
At the time of his medical examination for separation from 
service in October 1993 he complained of foot trouble.  It 
was noted that he had trouble in the summer months with his 
toes and top of feet because they would turn red and itch, 
and peel sometimes.  He reported that his feet occasionally 
bled and that he had to take off his shoes and socks.  It was 
noted that the veteran had pes planus.  

The reports of the veteran's VA medical examinations in March 
1996 and July 1996 are negative for complaints with regard to 
his feet.  Pes planus was not found.  The veteran underwent a 
VA medical examination in October 1997, there were no 
complaints or findings regarding pes planus.

The veteran underwent a whole body bone scan at a VA medical 
facility in September 1999.  The findings indicate likely 
degenerative joint disease of the feet.

The post-service medical records reveal that the veteran was 
seen for various joint pains, but those records do not show 
the presence of pes planus.  

The report of the veteran's medical examination for 
enlistment into service in February 1981 reveals that he had 
pes planus at that time.  The service medical records do not 
show that the preservice pes planus increased in severity.  
While he complained of foot problems at the time of his 
medical examination in October 1993 for separation from 
service, clinical findings that would show worsening of the 
flatfeet were not noted.  Nor do the post-service medical 
records show that the veteran's flat feet worsened while in 
service.  After consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for pes planus, and the claim is 
denied.


F.  Disorder Manifested by a High Pulse Rate

Service medical records do not show the presence of a 
disorder manifested by a high pulse rate.  

At the March 1996 VA medical examination, the veteran's pulse 
rate was 87.  A disorder manifested by a high pulse rate was 
not found.

At the July 1996 VA medical examination, the veteran's pulse 
rate was 101.  A disorder manifested by a high pulse rate was 
not found.

The post-service medical records do not show the presence of 
a disorder manifested by a high pulse rate.  While the 
veteran maintains that he has a high pulse rate, and there 
are high pulse rates in the evidence, the service and post-
service medical records do not show that this finding is 
related to a chronic disorder.  

The service and post-service medical records do not show the 
presence of a chronic disorder manifested by a high pulse 
rate.  In the absence of medical diagnosis of a chronic 
disorder manifested by a high pulse rate, service connection 
is not warranted for such a disorder.  38 C.F.R. § 3.303.  
The preponderance of the evidence is against the claim, and 
it is denied.


II.  Increased Evaluations

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The evaluation of the level of disability of a joint disorder 
must include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).





A.  Asthma with Bronchitis and Allergic Rhinitis

Service medical records show that the veteran was seen for 
respiratory problems.  The February 1995 and later RO rating 
decisions granted service connection for asthma with 
bronchitis and allergic rhinitis, and assigned a 30 percent 
evaluation for this condition, effective from January 1994.

At the March 1996 VA medical examination, the veteran 
complained of bronchitis symptoms each morning for a few 
minutes when he coughed up mucus and sometimes blood.  He 
also reported bronchitis symptoms in rainy weather.  
Abnormalities of his respiratory system were not found.  His 
nose, sinuses, and throat were clear.  A respiratory disorder 
was not found.

At the July 1996 VA medical examination, the veteran 
complained of a chronic cough for the past 14 years that 
comes and goes.  He gave a history of bronchitis.  His nose, 
sinuses, mouth, and throat were clear.  There were light 
coarse rales, bilaterally, at the bases, and coughing.  A 
pulmonary function test was within normal limits.  The 
diagnosis was chronic cough with normal chest X-ray.  An 
addendum to the report of that examination dated in February 
1997 notes that the spirograph (pulmonary function test) was 
within normal limits, and that the chronic cough noted was 
not present at the time of examination.  It was also noted 
that the lungs were clear both by physical examination and by 
X-ray.

The veteran underwent a VA medical examination in October 
1997 to determine the severity of his respiratory condition.  
He gave a history of asthma and chronic bronchitis.  He 
complained of chronic cough with occasional bloody sputum.  
He reported the use of inhalers daily.  He coughed 
occasionally during the interview with no production of 
sputum.  A chest X-ray reportedly revealed no specific 
findings.  He reported that he had asthma attacks on a daily 
basis, especially in cold weather, and infrequently in the 
summertime.  There was no cyanosis.  There was no clubbing.  
There was no productive cough.  There was no dyspnea on 
exertion.  Pulmonary function tests (PFT's) showed FVC 
(forced vital capacity) was 92% of predicted value, FEV-1 
(forced expiratory volume in one second) was 101% of 
predicted value, the FEV-1/FVC was 88%, and the DLCO-SB 
(diffusion capacity of the lung for carbon monoxide by the 
single breath method) was 79% of predicted value.  The 
interpretation of the pulmonary function tests was normal 
spirometry and lung volume with mildly decreased DLCO.  The 
diagnosis was chronic bronchitis under treatment with chest 
X-ray, PFT's, and EKG (electrocardiogram) within normal 
limits.

A VA letter dated in May 1998 signed by a medical doctor 
notes that the veteran had been treated for his pulmonary 
condition since 1996.  He was evaluated for hemoptysis.  He 
had a history of chronic cough.  The cough was associated 
with watery eyes, nasal congestion, and mucoid sputum.  The 
veteran reported cough and shortness of breath when exposed 
to fumes, cooking smoke, and reported no similar symptom or 
asthma or allergic rhinitis prior to his military service.  
Examination revealed clear lung fields.  It was noted that 
the veteran had been found to have asthma with cough related 
hemoptysis.  It was noted that the veteran was prescribed a 
bronchodilator inhaler and he reported decreased cough with 
its use.  Due to the persistence of the hemoptysis, 
bronchoscopy was arranged and performed in June 1997 
demonstrating dilation of bronchial wall vessels with cough 
that confirmed the prior diagnosis of asthma with hemoptysis 
due to cough.  It was noted that the veteran's cough 
persisted and was worsened by allergen exposure.  As of 
October 1997, it was noted that the veteran's cough and 
allergic rhinitis were well controlled.  The diagnoses were 
severe cough variant asthma with service related onset 
(severe in degree based on the fact that the cough had 
induced airway trauma and caused chronic hemoptysis), 
hemoptysis due to asthma, and allergic rhinitis, mild to 
moderate in degree.  It was noted that the asthma and 
rhinitis were well controlled, but progression was probable 
given the high atmospheric allergen load in the area.

Statements from relatives of the veteran received in 1999 are 
to the effect that he has asthma attacks.  It was noted that 
those attacks seemed to be brought on by exposure to fumes 
and allergens.

The veteran underwent PFT's in November 1999.  The FVC was 
92% of predicted value, the FEV1 was 97.5 of predicted value, 
the FEV1/FVC was 85%, and the DLCO-SB was 89.4% of predicted 
value.  It was noted that the FEV1 and FEV1/FVC ratio was 
normal.  However, the flow-volume loop was flattened on both 
the inspiratory and expiratory loops, a pattern that was new 
since previous tests.  Numerically, this was manifested by a 
decrease of about 20% in peak airway flow.  This change could 
be consistent with a fixed upper airway obstruction, or, more 
likely, incomplete effort by the veteran.  Static lung 
volumes were low normal.  Diffusing capacity was low normal, 
but improved slightly when corrected for alveolar volume.  
Except as noted, the values were little unchanged since the 
PFT's in 1997.

VA and private medical reports of the veteran's treatment 
show that he was seen for respiratory problems, including 
hemoptysis, in the late 1990's.  A VA letter dated in July 
2000 signed by a medical doctor notes that the veteran 
receives ongoing treatment for bronchitis and asthma.  

The veteran underwent VA medical examination in August 2001.  
He gave a history of rhinitis since 1981.  He reported nose 
congestion and ear problems.  During flare-ups of the 
rhinitis, he had trouble breathing through his nose.  He 
reported no foul, yellow discharge from the nose.  He 
reported no shortness of breath with walking associated with 
the rhinitis.  He gave a history of chronic cough with 
bronchitis and asthma that produced yellow sputum.  He 
reported occasional blood stained sputum with coughing.  He 
reported coughing up blood and that he had shortness of 
breath at rest and when walking.  He reported being unable to 
push a lawnmower.  He had difficulty climbing stairs and he 
could not garden.  He had decreased breath sounds, 
bilaterally, and cough throughout the examination.  There 
were no rales or rhonchi.  Lung expansion was equal, 
bilaterally, on deep inspiration.  The FVC was 81% predicted, 
the FEV1 was 86% predicted, and the FEV1/FVC was 87%.  The 
PFT's were interpreted as showing normal spirometry.  The 
diagnoses included bronchitis, asthma, and allergic rhinitis.  
An addendum to the report of that examination dated in 
September 2001 notes that the veteran had asthma and allergic 
rhinitis since service.

A review of the evidence shows that the veteran has allergic 
rhinitis, bronchitis, and asthma.  The allergic rhinitis 
warrants the assignment of a separate evaluation because it 
produces functional impairment other than that caused by the 
bronchitis and asthma.  38 C.F.R. § 4.14 (2001).  Separate 
evaluations for the bronchitis and asthma, however, are 
prohibited by the regulatory criteria.  38 C.F.R. § 4.96, 
effective prior to and as of October 7, 1996.

A 10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  38 C.F.R. § 4.97, Code 6501, effective 
prior to October 7, 1996. 

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The regulations for the evaluation of rhinitis and sinusitis, 
as well as bronchitis and asthma, were revised, effective 
October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas, 1 Vet. App. 308.  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

As of October 7, 1996, allergic or vasomotor rhinitis is 
rated under diagnostic code 6522.  A 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 
30 percent rating requires polyps.  38 C.F.R. § 4.97, Code 
6522.

VA and private medical reports of the veteran's treatment in 
the late 1990's reveals that he was treated for respiratory 
problems and the VA letter dated in May 1998 reveals that 
this treatment included allergic rhinitis manifested by a 
history of watery eyes and nasal congestion.  The reports of 
his VA medical examinations in the 1990's and 2001, however, 
do not indicate that he has polyps, atrophy of the intranasal 
structure, greater than 50 percent obstruction of nasal 
passage on both sides, or complete obstruction on one side.  
Under the circumstances, the evidence does not support the 
assignment of a separate compensable evaluation for the 
allergic rhinitis at any time from January 1994 under 
diagnostic code 6501, effective prior to October 7, 1996, or 
diagnostic code 6522, effective as of that date.  The 
evidence, however, does support the assignment of a separate 
zero percent evaluation for the allergic rhinitis, effective 
from January 1994, under either of those codes, but not both, 
with application of the provisions of 38 C.F.R. § 4.31.  
(2001).

A noncompensable evaluation is warranted for mild chronic 
bronchitis manifested by slight cough, no dyspnea, and few 
rales.  A 10 percent evaluation requires moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation requires moderately severe 
chronic bronchitis manifested by persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation is warranted for severe chronic bronchitis 
manifested by a severe, productive cough; dyspnea on slight 
exertion; and pulmonary function tests indicative of severe 
ventilatory impairment.  A 100 percent rating is warranted 
where the symptoms are pronounced, with a copiously 
productive cough and dyspnea at rest, pulmonary function 
tests showing a severe degree of chronic airway obstruction, 
and symptoms of associated severe emphysema or cyanosis and 
findings of right-sided heart involvement.  38 C.F.R. § 4.97, 
Code 6600, effective prior to October 7, 1996.

A 10 percent rating is warranted for bronchitis or COPD with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent predicted, or: DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent rating requires FEV-1 of 56 to 
70 percent, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 80 percent predicted.  A 60 percent rating is warranted 
for bronchitis or COPD with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo (echocardiogram) or cardiac catheterization), 
or; episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Code 6600 or 
6604, effective as of October 7, 1996, 61 Fed. Reg. 46720-
46731 (Sept. 5, 1996)

A 10 percent evaluation is warranted for mild bronchial 
asthma manifested by paroxysms of asthmatic-type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attack must be of record.  A 30 percent evaluation requires 
moderate bronchial asthma manifested by rather frequent 
asthmatic attacks (separated by only 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 
60 percent rating requires severe bronchial asthma manifested 
by frequent attacks (one or more attacks weekly) and marked 
dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating requires pronounced symptoms 
with very frequent asthmatic attacks, severe dyspnea on 
slight exertion between attacks, and marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating requires FEV-1 of 56 to 
70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602, 
effective as of October 7, 1996.

Statements from relatives of the veteran indicates that he 
has asthma attacks brought on by exposure to allergens and 
fumes.  VA and private medical reports of his treatment in 
the 1990's, and the VA letter dated in May 1998, reveal that 
the asthma and bronchitis are symptomatic and manifested 
primarily by persistent coughs, considerable expectoration, 
occasional hemoptysis, and asthma attacks.  While the VA 
letter dated in May 1998 indicates that the veteran has 
severe asthma, the reports of his VA medical examinations in 
the 1990's, including PFT's, do not indicate the presence of 
symptoms that produce more than mild or moderate impairment.  
The PFT's were essentially within normal limits except for 
the PFT's conducted in November 1999 when it was noted that a 
decrease in peak airflow was most likely due to poor effort 
by the veteran.  

After consideration of all the evidence, the Board finds that 
the veteran's asthma and bronchitis are manifested primarily 
by persistent coughs, considerable expectoration, occasional 
hemoptysis, and attacks that produce moderate asthma 
impairment and moderately severe bronchitis.  In this respect 
the Board finds that the medical characterization of the 
condition as "controlled" is incompatible with the 
veteran's claim of daily asthma attacks (as distinct from 
coughing spells).  The Board finds that the medical evidence 
outweighs the veteran's (and other lay) statements as to the 
frequency of asthma attacks.  Hence, the current 30 percent 
evaluation for the asthma with bronchitis under diagnostic 
code 6600 or 6602, effective prior to October 7, 1996, best 
represents the veteran's disability.  The evidence does not 
support the assignment of such an evaluation under those 
diagnostic codes, effective as of that date, at any time 
since October 7, 1996.  Nor does the evidence show frequent 
asthma attacks or ventilatory impairment demonstrated on 
pulmonary function tests that produce severe respiratory 
impairment to support the assignment of a rating in excess of 
30 percent at any time from January 1994 under diagnostic 
codes 6600 or 6602, effective prior to October 7, 1996.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for asthma with bronchitis, 
and the claim is denied.  The evidence supports the 
assignment of a separate zero percent rating for the allergic 
rhinitis, effective from January 1994, and the claim is 
granted to this extent.


B.  Shoulders

Service medical records show that the veteran was seen for 
various joint problems.  The February 1995 and later RO 
rating decisions granted service connection for myofascial 
pain syndrome of the right and left shoulders, and assigned a 
10 percent evaluation for each shoulder condition, effective 
from January 1994.

The report of the veteran's VA medical examination in March 
1996 shows that he is right-handed.  He complained of pain in 
the shoulders.  He reported full range of motion of the 
shoulders.  Forward elevation of the shoulder was to 130 
degrees, lateral elevation was to 120 degrees, and rotation 
was to 20 degrees.  X-rays of the shoulders were reportedly 
normal.  The diagnosis was bilateral shoulder pain.

At the July 1996 VA medical examination, the veteran 
complained of pain in both shoulders.  Range of motion of the 
right shoulder was flexion to 70 degrees, and flexion of the 
left shoulder was to 70 degrees.  X-rays of both shoulders 
showed no bony abnormality, but there was a benign cyst in 
the distal clavicle.  The diagnosis was painful shoulders 
with negative X-rays except for benign cysts in the 
clavicles.  The February 1997 addendum to the report of the 
July 1996 VA medical examination notes that there was no loss 
of function of the left shoulder and that there was slight 
loss of function of the right shoulder.

The report of the veteran's VA medical examinations shows he 
complained of pain in the neck with radiation into the 
shoulders and hands.  He reported difficulty raising his arms 
overhead doe to discomfort.  There was diminished movement of 
the shoulders due to pain.  There was no abnormal motion.  
The musculature appeared to be within normal limits and 
equal, bilaterally.  There was no incoordination or inability 
to execute still movements of the hands.  Range of motion in 
the right shoulder was flexion to 40 degrees, extension to 40 
degrees, internal rotation to 60 degrees, external rotation 
to 40 degrees, abduction to 70 degrees, and adduction to zero 
degrees.  Range of motion in the left shoulder was flexion to 
80 degrees, extension to 35 degrees, internal rotation to 70 
degrees, external rotation to 30 degrees, abduction to 75 
degrees, and adduction to zero degrees.  The diagnoses were 
painful neck and shoulders with negative X-rays of the 
cervical spine and shoulders, and myofascial syndrome of the 
shoulders and neck.

VA and private medical reports show that the veteran was seen 
for various joint problems in the 1990's and 2000.  A VA 
outpatient report of the veteran's treatment in December 1998 
shows that he was seen for problems with both shoulders.  X-
rays of the shoulders indicated degenerative joint disease.  
VA MRI (magnetic resonance imaging) of the right shoulder in 
August 1999 revealed no significant abnormalities.  A whole 
body bone scan at a VA medical facility in September 1999 
indicated the possibility of degenerative joint disease of 
the left shoulder.  

Statements from relatives of the veteran received in 1999 are 
to the effect that he had multiple joint pains.  It was noted 
that those joint pains interfered with the veteran's ability 
to function and prevented him from performing various 
physical tasks.

A VA medical report shows that X-rays of the veteran's 
shoulders were taken in June 2001.  The X-rays showed no bony 
abnormalities of either shoulder.

The report of the veteran's VA medical examination in August 
2001 notes that he complained of pain, weakness, stiffness, 
recurrent subluxations, swelling, and inflammation, 
instability, fatigue, and lack of endurance of the shoulders.  
Range of motion of the right and left shoulders was flexion 
to 45 degrees (180 degrees was normal), abduction of the 
right and left shoulders was 90 degrees (180 degrees was 
normal), external and internal rotation of the right shoulder 
was 40 degrees (90 degrees was normal), and external and 
internal rotation of the left shoulder was 45 degrees.  X-
rays of the shoulders were reportedly negative.  There was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness of the shoulders.  It was 
noted that the veteran occasionally had pain, fatigue, 
weakness, and lack of endurance of the shoulders, with pain 
being the most significant symptom.  The diagnosis was 
bilateral myofascial syndrome of both shoulders.  The 
addendum to the report of that examination dated in September 
2001 notes that the veteran's functional ability would be 
affected by pain, that he experienced pain with shoulder 
motion, and that the functional impairment would be worse 
during flare-ups, but that there was no significant change in 
range of motion studies performed during the August 2001 
examination.  

The veteran's myofascial pain syndrome of the right and left 
shoulders will be evaluated analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

Some of the evidence indicates that the veteran has arthritis 
of the shoulders, but the overall evidence indicates that any 
arthritis of either shoulder, if present, is not significant.  
In any event, it is to the veteran's advantage to evaluate 
the right and left shoulder conditions under the provisions 
of diagnostic code 5201, rather than 5003.

While the report of the veteran's VA medical examination in 
March 1996 indicates that he could raise the right and left 
arms from the sides of his body (flexion of the shoulders) to 
130 and 120 degrees, respectively, the overall evidence 
indicates that the impairment of the right and left shoulder 
conditions produces more impairment than noted on that 
report.  Statements from relatives of the veteran indicate 
that he has joint pains that produce functional impairment 
and at the time of the July 1996 VA medical examination, he 
was able to raise the arms from the sides of his body to 70 
degrees, and at the October 1997 VA medical examination 
flexion of the right arm was to 40 degrees and flexion of the 
left arm was to 80 degrees.  At the August 2001 VA medical 
examination, flexion of the right and left shoulders was to 
45 degrees.  Those findings support the assignment of a 
30 percent evaluation for the right shoulder condition and a 
20 percent evaluation for the left shoulder condition under 
diagnostic code 5201.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the veteran has painful motion of the shoulders that would be 
significantly worse during flare-ups, but worsening flexion 
of the right and left shoulder during flare-ups is not 
demonstrated on the reports of his VA medical examinations.  
Nor do the reports of those examinations and the reports of 
his treatment indicate worsening function of the shoulder due 
to weakened movement, excess fatigability or incoordination.  
It appears that the painful motion of the shoulders with the 
limitation of flexion noted above is the most prominent 
feature of the right and left shoulder disabilities, and that 
those are best evaluated as 30 and 20 percent disabling, 
respectively, as above.

Limitation of motion of either arm to 25 degrees from the 
sides of the body is not found in order to support the 
assignment of a 40 percent rating for the right shoulder 
condition or a 30 percent rating for the left shoulder 
condition under diagnostic code 5201 at any time from January 
1994.  Fenderson, 12 Vet. App. 119.  After consideration of 
all the evidence, the Board finds that the evidence supports 
granting a 30 percent evaluation for the right shoulder 
condition, effective from January 1994, and a 20 percent 
evaluation for the left shoulder condition, effective from 
that date.


C.  Knees

Service medical records show that the veteran was seen for 
various joint pains.  The February 1995 and later RO rating 
decisions granted service connection right and left knee 
pain, and assigned a 10 percent evaluations for each 
condition, effective from January 1994.

At the March 1996 VA medical examination, flexion of the 
right knee and left knee was to 130 degrees.  Extension of 
the knees was full.  X-rays of the knees were negative.  The 
diagnosis was lateral knee pain.

At the July 1996 VA medical examination, the veteran 
complained of painful knees.  There was full range of motion 
of the right and left knees.  X-rays of the knees were 
reportedly unremarkable.  The diagnosis was painful knees 
with negative X-rays.  The February 1997 addendum to the 
report of this examination notes that the veteran had no 
functional loss of the knees.

VA and private medical reports of the veteran's treatment in 
the 1990's and 2000 indicate that he has multiple joint 
problems.  The September 1999 VA whole body bone scan 
indicated likely degenerative joint disease of the knees.  

Statements from relatives of the veteran received in 1999 are 
to the effect that he had multiple joint pains.  It was noted 
that those joint pains interfered with the veteran's ability 
to function and prevented him from performing various 
physical tasks.

The report of the veteran's VA medical examination in August 
2001 notes his complaints of pain, weakness, stiffness, 
recurrent subluxation, inflammation, instability, fatigue, 
and lack of endurance of the knees.  Range of motion of the 
knees was to 60 degrees.  There was full extension of the 
knees, bilaterally, accompanied by pain.  There was no 
redness, heat, swelling, effusion, drainage, abnormal 
movement, instability or weakness of either knee.  It was 
noted that the veteran had occasional pain, fatigue, 
weakness, and lack of endurance in both knees, with pain 
being the most significant symptom.  It was noted that he had 
no constitutional symptoms of arthritis.  The diagnosis was 
impairment of both knees.  The addendum to the report of that 
examination dated in September 2001 notes that the veteran's 
functional ability would be affected by pain, that he 
experienced pain with knee motion, and that the functional 
impairment would be worse during flare-ups, but that there 
was no significant change in range of motion studies 
performed during the August 2001 examination.  It was also 
noted that the veteran probably had arthritis of the knees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

While the evidence indicates that the veteran has arthritis 
of the knees, the overall evidence reveals that the right and 
left knee conditions are manifested primarily by painful 
motion and limitation of motion.  The evidence does not 
reveal the presence of instability of either knee.  Hence, 
the Board will evaluate the veteran's right and left knee 
conditions under the provisions of diagnostic codes 5260 and 
5261.

The reports of the veteran's VA medical examinations in 1996 
show that he had essentially normal extension and flexion of 
the right and left knees, and the report of his VA medical 
examination in August 2001 reveals normal extension of the 
knees.  The report of that examination shows that flexion of 
the knees was limited to 60 degrees and this finding supports 
the assignment of zero percent evaluations for each knee 
condition under diagnostic code 5260.  Since the evidence 
also indicates the presence of painful motion that is worse 
with flare-ups, the Board finds that the evidence supports 
the assignment of a 10 percent evaluation for the right and 
left knee conditions or the minimum compensable evaluation 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The overall evidence, including the reports 
of the veteran's VA medical examinations, do not indicate 
worsening function of the knees due to pain, weakened 
movement, excess fatigability or incoordination to support 
ratings in excess of 10 percent for either knee at any time 
from January 1994.  38 C.F.R. §§ 4.40 and 4.45; DeLuca, 8 
Vet. App. 202; Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claims for 
ratings in excess of 10 percent for the right and left knee 
disorders at any time since January 1994, and the claims are 
denied.


D.  Lumbosacral Strain

Service medical records show that the veteran was seen for 
painful joints.  The February 1995 and later RO rating 
decisions granted service connection for lumbosacral strain 
with bulging discs and assigned a 10 percent evaluation, 
effective from January 1994.

At the March 1996 VA medical examination, the veteran 
complained of low back pain with radiation down his legs.  
The spine was straight.  Lateral bending was to 20 degrees 
each way, backward bending was to 20 degrees, and forward 
bending was to 70 degrees with pain.  X-ray of the 
lumbosacral spine was reportedly negative.  The diagnosis was 
low back strain.

At the July 1996 VA medical examination, the veteran 
complained of low back pain.  Forward flexion of the 
lumbosacral spine was to 80 degrees, backward extension was 
to 20 degrees, lateral flexion was to 40 degrees, 
bilaterally, and rotation was to 50 degrees, bilaterally.  X-
rays of the lumbosacral spine were reportedly unremarkable.  
The diagnosis was low back pain with negative X-rays.  The 
February 1997 addendum to the report of the July 1996 
examination notes that the veteran had no functional 
impairment of the low back.  

VA and private medical reports show that the veteran was seen 
for various joint pains in the 1990's and 2000.  A report of 
his treatment in March 1997 reveals that he had low back pain 
with reduced limitation of motion in the lumbar area.  His 
mobility was full and strength of the lower extremities was 
5/5.  The report of his treatment in December 1998 notes that 
loss of lumbar lordosis was demonstrated on X-rays.  A report 
of CT (computed tomography) of the lumbar spine in January 
1999 shows mild generalized disc bulges at L3-4 and L5-S1 
with no evidence of disc herniation or spinal stenosis.  
There was some ligamenta flava hypertrophy at nearly all 
levels examined.  There was a suggestion of a vacuum 
phenomenon in the facet joint space on the left side at the 
L4-5 level.  A nonspecific geode was present in the juxta-
articular cortex of the superior facet at the L4-5 level on 
the right side.  There were very minimal degenerative changes 
involving both SI (sacroiliac) joints.  The VA report of the 
veteran's whole body bone scan in September 1999 revealed an 
abnormal L2.

Statements from relatives of the veteran received in 1999 are 
to the effect that he had multiple joint pains.  It was noted 
that those joint pains interfered with the veteran's ability 
to function and prevented him from performing various 
physical tasks.

VA X-rays of veteran's lumbar spine were taken in June 2001.  
The impression was mild diffuse lumbar spondylosis with no 
significant disc space disease.

At the August 2001 VA medical examination, the veteran 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness of the low back.  He reported muscle spasms with 
low back activity.  There was pain on the right side of the 
low back with motion.  There were no spasms, weakness or 
tenderness of the low back area.  Straight leg testing was 
positive on the right side at 35 degrees and at 45 degrees on 
the left side.  There was pain, fatigue, weakness, and lack 
of endurance with motion of the low back, with pain being the 
most significant.  Flexion of the lumbar spine was to 90 
degrees (95 was considered normal), extension to 35 degrees 
(35 degrees was considered normal), right and left lateral 
motion was to 40 degrees (40 degrees was considered normal), 
and right and left rotation was to 35 degrees (35 degrees was 
considered normal).  It was noted that X-rays demonstrated 
mild diffuse lumbar spondylosis, but no significant disc 
space disease.  The diagnosis was lumbosacral strain.  The 
addendum to the report of that examination dated in September 
2001 notes that the veteran's functional ability would be 
affected by pain, that he experienced pain with low back 
motion, and that the functional impairment would be worse 
during flare-ups, but that there was no significant change in 
range of motion studies performed during the August 2001 
examination.  It was also noted that the CT in September 1999 
revealed mild generalized disc bulging of the lumbosacral 
spine with no herniated nucleus pulposus or spinal stenosis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The VA report of the CT of the veteran's lumbar spine in 1999 
reveals the presence of bulging discs and arthritis.  
Statements from relatives of the veteran indicate that he has 
multiple joint pains that cause physical impairment, and this 
evidence is supported by VA and private medical reports that 
show the veteran has complaints of low back pain. The report 
of his VA medical examination in 2001 indicates the presence 
of pain with motion of the low back, and the reports of his 
VA medical examinations in 1996 and 2001 indicate the 
presence of essentially normal or slight limitation of motion 
of the low back.  In the judgment of the Board, the 
limitation of motion of the low back with pain supports no 
more than a 10 percent evaluation for the low back disorder 
under diagnostic code 5292 or 5295, but not both, and the 
provisions of those codes best represents the veteran's 
disability.

At the August 2001 VA medical examination, the veteran 
complained of muscle spasms, but muscle spasms were not 
found.  Nor do the reports of other VA medical examinations 
show that he has muscle spasms.

The report of the veteran's VA medical examination in August 
2001 indicates that he occasionally has pain, fatigue, 
weakness, and lack of endurance of the low back, with pain 
being the most significant, but the medical evidence does 
show the presence of additional limitation of motion or other 
functional impairment of the low back due to these 
conditions.  In this case, the most prominent features of the 
low back condition appear to be painful motion and slight 
limitation of motion.  Those symptoms are best evaluated as 
10 percent disabling as noted above.  38 C.F.R. §§ 4.40 and 
4.45; DeLuca, 8 Vet. App. 202.

The evidence does not show manifestations of the low back 
disorder warranting a higher rating for this condition for a 
specific period or a "staged rating" at any time since 
January 1994.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for a 
higher rating for the low back condition, and the claim is 
denied.



E.  Residuals of Fracture of the Right Thumb

Service medical records reveal that the veteran sustained a 
fracture of the right thumb.  The February 1995 RO rating 
decision granted service connection for residuals of fracture 
of the right thumb, and assigned a zero percent rating for 
this condition, effective from January 1994.

At the March 1996 VA medical examination there were no 
complaints or findings of a right thumb condition.  

At the July 1996 VA medical examination, the veteran 
complained of occasional pain in the right thumb.  There was 
full range of motion of the right thumb.  X-rays of the right 
hand were consistent with an old healed fracture of the right 
first metacarpal.  The diagnosis was fracture of the right 
thumb, recovered, with X-rays of healed old fracture of the 
first metacarpal.  The February 1997 addendum to the report 
of the July 1996 VA medical examination notes that the 
veteran had no functional impairment of the right thumb.

The VA report of the veteran's whole body bone scan in 
September 1999 reveals that the veteran likely had 
degenerative joint disease of the hands, particularly the 
right first metacarpal.  

VA X-rays of the right thumb in June 2001 revealed an old 
healed fracture at the base of the metacarpal of the right 
thumb, residual cortical deformity and a lateral exostosis of 
the metatarsal head that may be posttraumatic or 
developmental, and mild posttraumatic or degenerative 
arthritic change of the MP (metacarpal phalangeal) joint of 
the digit.

The veteran underwent VA medical examination in August 2001.  
He complained of occasional pain, weakness, stiffness, 
inflammation, and locking of the right thumb.  The right 
thumb was tender through range of motion.  There was no 
significant deformity.  Range of motion of the right thumb 
was normal.  The diagnosis was residuals of right thumb 
fracture.  The September 2001 addendum to the report of the 
VA August 2001 medical examination notes that the veteran had 
multiple joint pains and painful motion of joints, but that 
the right thumb condition reflected more tenderness than 
pain.

With regard to the claim for a higher rating for residuals of 
fracture of the right thumb, favorable ankylosis of the thumb 
of either hand warrants a 10 percent rating.  A 20 percent 
evaluation requires unfavorable ankylosis.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5152.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints will 
otherwise be rated as unfavorable ankylosis, even though each 
of the joints is individually in favorable position.  
Ankylosis is considered to be favorable when it does not 
prevent flexion of the tip of the thumb to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm, 
otherwise it is unfavorable.  With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  38 C.F.R. § 4.71a, Code 
5224 and note, notes (1), (2), (3), and (4) following 
preceding diagnostic code 5216, and note (a) following 
diagnostic code 5219.

The VA report of whole body bone scan in September 1999 
indicates that the veteran has arthritis of the right thumb, 
and this evidence is supported by VA X-rays of the right 
thumb in June 2001. The report of the veteran's VA medical 
examination in August 2001 indicates that the right thumb is 
tender with motion.  The evidence as a whole indicates that 
the range of motion of the right thumb is not restricted.  In 
the absence of restriction of motion of the right thumb, the 
Board finds that the evidence does not show the presence of 
favorable or unfavorable ankylosis to support the assignment 
of a compensable rating for the right thumb condition under 
diagnostic code 5224.  Hill v. Principi, 3 Vet. App. 540 
(1992).  

The Board notes the veteran's complaints of occasional pain 
in the right thumb, but the evidence does not show that he 
has pain with motion of the thumb or that the right thumb 
condition produces functional impairment to support the 
assignment of a 10 percent rating under diagnostic code 5224 
with consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45; DeLuca, 8 Vet. App. 202.

The MP joint is considered a minor joint.  38 C.F.R. § 4.45.  
The arthritis of the MP joint of the right thumb alone does 
not support the assignment of a compensable rating for the 
right thumb arthritis under diagnostic code 5003.

Nor does the evidence show manifestations of the right thumb 
disorder warranting a compensable rating for this condition 
for a specific period or a "staged rating" at any time 
since January 1994.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for residuals of fracture 
of the right thumb at any time from January 1994, and the 
claim is denied.

Since the preponderance of the evidence is against the claims 
denied in the various sections of this decision, the benefit 
of the doubt doctrine is not for application with regard to 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for pseudofolliculitis barbae is denied.

Service connection for otitis externa is granted.

Service connection for defective vision is denied.

Service connection for a disorder manifested by trouble 
sleeping is denied.

Service connection for pes planus is denied.

Service connection for a disorder manifested by a high pulse 
rate is denied.

Entitlement to a rating in excess of 30 percent at any time 
from January 1994 for asthma with bronchitis is denied; a 
separate zero percent evaluation for allergic rhinitis, 
effective from January 1994, is granted.

Entitlement to a higher rating of 30 percent for myofascial 
syndrome of the right shoulder, effective from January 1994, 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.

Entitlement to a higher rating of 20 percent for myofascial 
syndrome of the left shoulder, effective from January 1994, 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating higher than 10 percent for right knee 
pain at any time from January 1994 is denied.

Entitlement to a rating higher than 10 percent for left knee 
pain at any time from January 1994 is denied.

Entitlement to a rating higher than 10 percent for 
lumbosacral strain at any time from January 1994 is denied.

Entitlement to a rating higher than zero percent for 
residuals of fracture of the right thumb at any time from 
January 1994 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

